Mr. Justice Hand delivered the opinion of the court: It is first contended that district No. 2 connected its ditches with the main ditch or outlet as it was originally planned, and not with the main ditch or outlet as enlarged, and if it is liable to the appellee for any amount, it is liable only for its proportionate share of the cost of constructing said main ditch or outlet as originally planned. Whether district No. 2 connected its ditches with the main ditch or outlet as enlarged was a question of fact, and the jury having found that it connected with the main ditch or outlet as enlarged, which finding was approved by the trial and Appellate Courts, that question is settled in favor of the appellee and cannot be reviewed in this court, as this court reviews questions of law, and not of fact. It is next contended that the court erred in permitting the witnesses of appellee to state the amount of benefits, in gross, received by appellant from the enlargement and extension of said main ditch and outlet. The theory of appellee was, that appellant having connected its ditches with said enlarged ditch or outlet, it should pay such proportion of the cost of the construction thereof as the benefits to the lands lying exclusively in its district and outside of the lands lying in both districts bear to the entire cost of the construction of said enlarged ditch or outlet, and sought upon the trial to prove the benefits which would accrue to each tract of land lying exclusively in district No. 2. To this method of proof the appellant objected, and insisted the witnesses should be required to state the benefits in a gross sum which the appellant, as a district, would receive by the construction of said main ditch or outlet as enlarged if its ditches were connected therewith. The trial court agreed with appellant and adopted its view, and appellee thereupon interrogated its witnesses in accordance with the view insisted upon by appellant and adopted by the court. The appellant having insisted upon that view upon the trial and having procured a ruling from the court in accordance with its view, cannot now insist that the action of the court in that particular was wrong, but is bound by the action of the trial court in that regard. It is next contended that the payment of $2000 to appellee by an assessment of that amount upon the 1832 acres of land located in both districts was a satisfaction of the claim of district No. 3 against all of the lands lying in district No. 2, and that by reason of the collection of said sum by appellee by an assessment upon the lands lying in both districts, the lands lying exclusively in district No. 2 should be relieved from the payment of any part of the expense of the construction of said main ditch or outlet. It is apparent that district No. 3 has never received anything towards the payment of the expense of constructing said main ditch or outlet from the lands lying outside of that district located in district No. 2, and that the lands lying exclusively in district No. 2 have never paid any amount towards the construction of said enlarged ditch or outlet. This being so, we are unable to endorse the argument that the lands outside of district No. 3 located in district No. 2 should receive the benefit of said main ditch or outlet without contributing to the expense of the construction of the same. District No. 3 constructed the main ditch or outlet. It levied the cost thereof upon the lands of the district, which included 1832 acres which were also in district No. 2. If the lands in district No. 2, other than the 1832 acres which were also in district No. 3, are benefited by the use of said main ditch or outlet, it is apparent district No. 2 should contribute to the expense of the construction of said main ditch or outlet to the extent that the lands lying exclusively in district No. 2 are benefited from the use of said main ditch or outlet. It is further contended that the court misdirected the jury as to the law of the case upon behalf of the appellee, refused to give to the jury proper instructions upon behalf of appellant and improperly modified certain instructions asked by appellant, and that the instructions given on behalf of appellee and those given on behalf of appellant are inconsistent and conflicting. Twenty-three instructions were given to the jury upon behalf of appellee and twenty-five upon behalf of appellant—forty-eight in all. It cannot be expected, as it would serve no useful purpose, that this court should take up and review and analyze all of said instructions, which, taken as a whole, cover about twenty-six pages of the printed abstract. The questions of law involved were not intricate, and a half dozen instructions upon either side would have fully presented the law of the case to the jury. The practice of dumping upon the court a volume of instructions, like the volume found in this record has often been condemned by this court. Suffice it to say that we have examined the instructions given, in the light of the evidence, and find no errors therein which we deem of sufficient importance to require a reversal of the case. Finding no reversible error in this record the judgment of the Appellate Court will be affirmed. Judgment affirmed.